Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page1of9 Page ID #:1188

Exhibit G
Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page 2o0f9 Page ID #:1189

From:
To:

Ce:

Subject:
Date:
Attachments:

Carrie Strand
‘oe: Manning: tied inglawoffi - tristani@ inglawoffi - ehill@t id :
jweber@browngold.com

Greg Hurley; Brad Leimkuhler; Stacy Dominquez

Robles v. Domino"s Pizza LLC Re Meet and Confer on Plaintiff's Deficient Discovery Responses
Monday, August 10, 2020 4:19:58 PM

020-08-10 fo Manning trom Fu

 

   

 

Dear Counsel

Please find attached Defendant’s letter Re Meet and Confer. Hard copy to follow via U.S. Post.

Should you require anything further please contact me. Thank you very much.

Carrie Strand | Paralegal
+1 714-424-8220 | direct

CStrand@sheppardmullin.com

SheppardMullin

650 Town Center Drive, 10th Floor
Costa Mesa, CA 92626-1993

+1 714-513-5100 | main

www,.sheppardmullin.com
Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page 3 0f9 Page ID #:1190

   

SheppardMullin pr a i ag

714.424.8205 direct
ghurley@sheppardmullin.com

August 10, 2020
File Number: 29SG-246799

VIA E-MAIL AND U.S. MAIL

Joseph Manning, Esq. Eve Hill, Esq.

Michael Manning, Esq. Jessica Weber, Esq.

Tristan Jankowski, Esq. Brown Goldstein Levy

Manning Law APC 120 E. Baltimore St. #1700
20062 S.W. Birch St., Suite 200 Baltimore, MD 21202

Newport Beach, CA 92660 E-Mail: ehill@browngold.com
E-Mail: jmanning@manninglawoffice.com E-Mail: jweber@browngold.com

E-Mail: mike@manninglawoffice.com
E-mail: tristanj@manninglawoffice.com

Re: Robles v. Domino's Pizza LLC, Case No.: 2:16-cv-6599-JGB-FFM (C.D. Cal.); Meet and
Confer on Plaintiff's Deficient Discovery Responses: Motion for Sanctions.

Dear Counsel:

We write on behalf of Defendant Domino’s Pizza LLC (“Defendant”) in an attempt to
meet and confer regarding (1) Plaintiff Guillermo Robles’ (“Plaintiff’) deposition, (2) Plaintiff's
severely deficient responses to Defendant's written discovery, and (3) Plaintiff's apparent
destruction of evidence and Defendant's contemplated motion for sanctions. We are attempting
to explore the possibility of resolving these issues without resorting to Court intervention.

Pursuant to Local Rule 37-1, please let us know a good date and time to meet and
confer within the next 10 days.

The following responses from Plaintiff are inadequate for the reasons discussed below.

Ti DEPOSITION OF PLAINTIFF

We have previously agreed to determine mutually agreeable dates for the respective

party depositions. Please provide at least three dates in late August or early September for the
deposition of Plaintiff.

Given the ongoing public health situation, the deposition will have to take place remotely.
Defendant will also require Plaintiff bring his computer and cell phone to this deposition.

Defendant is amenable to conducting the depositions by Zoom, but the parties should
meet and confer beforehand to agree on parameters.
Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page 4of9 Page ID #:1191

SheppardMullin

Joseph Manning
August 10, 2020
Page 2

2. INTERROGATORIES:

Interrogatory No. 1:

This interrogatory asks Plaintiff to identify the specific injunctive relief he seeks in this
action. Plaintiff states that “Plaintiff seeks a permanent injunction to cause a change in
Defendant's corporate policies, practices, and procedures so that Defendant's website and
mobile application will become and remain accessible to blind and visually-impaired consumers,
which includes Plaintiff. Plaintiff seeks that Defendant operate, maintain and provide an
accessible website, free of barriers, when read by screen-reading software and an accessible
Mobile Application, free of barriers, when read by screen-reading software on a smartphone.”

Plaintiffs response does not specify the particular barriers or injunctive relief sought.
This is akin to stating that Defendant must provide an accessible restaurant but refuses to
identify the specific features that he believes are inaccessible. This is improper.

As an initial matter, the website is “readily accessible and usable” by visually impaired
individuals and the website is readable by standard screen reading software. Please identify
the specific webpages Plaintiff contends are not usable by a visually impaired individual, the
specific barriers Plaintiff contends exist on specific webpages, and the specific injunctive relief
sought. Defendant’s website is complex and multilayered. It is not sufficient for Plaintiff to
make general assertions about inaccessibility.

Interrogatory No. 2:

This interrogatory asks Plaintiff to identify each feature of the website that Plaintiff
contends violates disability access laws. Plaintiff's response is vague and incomplete and
severely inadequate. Plaintiffs response does not identify the actual features Plaintiff contends
are inaccessible. Please identify the specific portions of the website that are inaccessible and
the features by which Plaintiff contends are not accessible.

Please identify the specific webpages Plaintiff contends are not usable by a visually
impaired individual, if they extend beyond the homepage, and each feature Plaintiff contends
violates disability access laws.

Interrogatory No. 6:

This interrogatory asks Plaintiff to identify the “large business entities” that follow “well-
established” industry guidelines. Plaintiff makes this allegation in his Complaint. In the First
Amended Complaint, this is now contained in paragraph 24. As Plaintiff is no doubt aware,
there is wide disagreement regarding what constitutes an “accessible” website. Therefore,
Defendant deserves to know the examples of “large business entities” that Plaintiff apparently
intended to identify in making this allegation. If Plaintiff refuses to answer, then Defendant will
infer that no such companies “successfully” follow these guidelines.
Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page5of9 Page ID #:1192

SheppardMullin

Joseph Manning
August 10, 2020
Page 3

Plaintiff's objections are without merit. Please respond.

Interrogatory No. 7 and 8:

These interrogatories ask Plaintiff to identify each claimed violation of disability access
law that allegedly entitles Plaintiff to statutory damages. Again, Plaintiff provides a form,
inadequate response and refuses to identify each violation. Plaintiff needs to identify each
violation, including specific webpages and features on each webpage, and why that entitles him
to statutory damages.

Interrogatory No. 10:

 

This interrogatory asks Plaintiff to identify each communication he had with Defendant.
Plaintiff asserts boilerplate objections and refuses to respond. This is improper. Defendant
deserves to know the nature of every communication that Plaintiff has had with one of its
restaurant locations. For instance, if Plaintiff has ever attempted to order a pizza by phone or
other means, those should be identified.

Additionally, if Plaintiff has attempted to communicate with Defendant regarding any
accessibility problems he encountered in the past, then Plaintiff should identify those as well. If
Plaintiff has never attempted to contact Defendant, then that should also be disclosed.

Please supplement your responses accordingly.

Special Interrogatory No. 10:

This interrogatory asks Plaintiff to identify each date he inspected the Website and/or
Mobile App, including identification of all persons who may have been present, and what item
he intended on purchasing.

Defendant's website is regularly maintained and updated. Therefore, in order for this
response to be intelligible, and for Defendant to try to defend the claim, Plaintiff must identify
what specific dates he attempted to use the website and/or mobile application. Plaintiff also
fails to identify whether he was alone or with someone else when he attempted to do this.

Please supplement your responses accordingly.

Interrogatory No. 11:

This interrogatory seeks identification of any lawsuits Plaintiff filed or intends to file in
California regarding the lack of accessibility of public accommodations, websites, and/or mobile
applications. Plaintiff has sued many other businesses on similar grounds, including other pizza
companies. This is relevant information to Plaintiffs motive and standing to bring these
lawsuits.

Please supplement Plaintiff's responses to identify this information.
Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page 6of9 Page ID #:1193

SheppardMullin

Joseph Manning
August 10, 2020
Page 4

Interrogatory No. 13:

This interrogatory asks if there is any evidence documenting Plaintiff's visit to the subject
website or mobile application. Plaintiff asserts boilerplate objections and refuses to respond.
This is improper. If there is no evidence, then Plaintiff should state that. If there is, such as
Plaintiff's browsing history, then Plaintiff should identify that and produce it.

Please supplement your responses accordingly.
3 REQUESTS FOR PRODUCTION:

As an initial matter, please confirm that Plaintiff has (1) produced all documents that he
has agreed to produce in his written responses, and (2) supplemented his responses with any
additional or new documents that he may have discovered during the pendency of this litigation.

Request for Production No. 13:

This request ask Plaintiff to produce any medical records that establish the nature and
extent of his claimed disability. Plaintiff responded that he was attaching responsive
documents. After reviewing the production, Defendant did not see any responsive documents
responsive to this request.

Please produce or direct Defendant to the relevant page of the production that discloses
this information.

Requests for Production No. 18-19

These requests ask Plaintiff to produce the hard drives for all devices that he used or
attempted to use to access the website and/or mobile application. Plaintiff provides only
boilerplate objections to this request and an irrelevant response.

Boilerplate general objections may result in waivers of privilege per Burlington Northern
& Santa Fe Ry Co. v. U.S. Dist. Court 408 F.3d 1142, 2005 WL 1175 922 (9th Cir.2005) [trial
court affirmed in holding boilerplate objection without identification of documents is not the
proper assertion of a privilege.].

Plaintiff's interrogatories identify a MacBook Pro (approximately a mid-2012 model) and
an iPhone 6. Therefore, the information contained on the hard drives of these devices is directly
relevant to Plaintiff's claims.

First, the browsing history on Plaintiff's laptop and cell phone is relevant to the ability of
Defendant to determine and review whether Plaintiff actually attempted to visit the subject
website and/or mobile application on the alleged dates and if he was able to access the alleged
pages.

 
Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page 7 of 9 Page ID #:1194

SheppardMullin

Joseph Manning
August 10, 2020
Page 5

Second, as you are aware, the crux of this lawsuit is Plaintiffs contentions that he was
unable to read Defendant's website. Of course, settings can be adjusted on screen reading
software, web browsers, operating systems, and other assistive devices that can make a
website work or not work as intended. Therefore, the information contained on these hard
drives is directly and highly relevant to Plaintiff's allegations.

Therefore, these hard drives should be produced, at a minimum, for inspection by
Defendant.

Request for Production Nos. 20-21:

These request asks Plaintiff to produce all devices that he used, attempted to use,
and/or intended to use, to access the website. Plaintiff provides only boilerplate objections to
this request and appears to refuse to produce them.

Boilerplate general objections may result in waivers of privilege per Burlington Northern
& Santa Fe Ry Co. v. U.S. Dist. Court 408 F.3d 1142, 2005 WL 1175 922 (9th Cir.2005) [trial
court affirmed in holding boilerplate objection without identification of documents is not the
proper assertion of a privilege. ].

Plaintiff's interrogatories identify a MacBook Pro (approximately a mid-2012 model) and
an iPhone 6. Therefore, these devices should have been preserved and Defendant is entitled to
information on these devices and demands that Plaintiff produce them.

First, the browsing history on Plaintiffs laptop and cell phone is relevant to the ability of
Defendant to determine and review whether Plaintiff actually attempted to visit the subject
website and/or mobile application on the alleged dates and if he was able to access the alleged
pages.

Second, as you are aware, the crux of this lawsuit is Plaintiff's contentions that he was
unable to read Defendant's website. Of course, settings can be adjusted on screen reading
software, web browsers, operating systems, and other assistive devices that can make a
website work or not work as intended. Therefore, the information contained on these hard
drives is directly and highly relevant to Plaintiff's allegations.

Therefore, these devices should be produced, at a minimum, for inspection by
Defendant.

Request for Production Nos. 22-23:

The request asks Plaintiff to produce all software programs Plaintiff used, attempted to
use, and/or intended to use, to access the website and/or mobile application. Plaintiff provides
only objections to this request and does not agree to produce them.

Boilerplate general objections may result in waivers of privilege per Burlington Northern
& Santa Fe Ry Co. v. U.S. Dist. Court 408 F.3d 1142, 2005 WL 1175 922 (9th Cir.2005) [trial
Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page 8of9 Page ID #:1195

SheppardMullin

Joseph Manning
August 10, 2020
Page 6

court affirmed in holding boilerplate objection without identification of documents is not the
proper assertion of a privilege.]. Plaintiff is essentially refusing to provide the software by which
he accessed Defendant's website and mobile application, which would include a history of
Plaintiff's visits to the websites, pages viewed, and any software used to view the website and
mobile application — all of which is critical to the evaluation of the Plaintiff's claims and

requested relief.

This software should have been preserved and Defendant demands that Plaintiff
produce it.

Requests for Production No. 25-26:

This request asks Plaintiff to produce all browsing history and/or search history
concerning his visit(s) or attempt(s) to visit the website and/or mobile applications. Plaintiff
responds with boilerplate objections.

Boilerplate general objections may result in waivers of privilege per Burlington Northern
& Santa Fe Ry Co. v. U.S. Dist. Court 408 F.3d 1142, 2005 WL 1175 922 (9th Cir.2005) [trial
court affirmed in holding boilerplate objection without identification of documents is not the
proper assertion of a privilege.]. Defendant demands that Plaintiff produce this browsing history
because it is direct evidence of the dates, times, and specific pages he visited and/or attempted
to visit on the website. It may also shed light on precisely what problems he claims to have
encountered.

Therefore, Defendant demands that this information be produced.

Request for Production No. 28:

This request asks Plaintiff to produce any screenshots demonstrating his alleged
attempts to access the website. Plaintiff responds that responsive documents are attached.
After reviewing the production, Defendant did not see any responsive documents responsive to
this request.

Please produce or direct Defendant to the relevant page of the production that discloses
this information.

4. POTENTIAL SPOLIATION ISSUE

Spoliation is ‘the destruction or significant alteration of evidence, or the failure to
preserve property for another's use as evidence[,] in pending or reasonably foreseeable
litigation.’ " Reinsdorf v. Skechers U.S.A. Inc., 296 F.R.D. 604, 625-26 (C.D. Cal. 2013).
Litigants have a duty to preserve direct evidence.

Plaintiff's written discovery responses appear to indicate that Plaintiff has failed to
preserve direct evidence of his claim. Of specific concern, Plaintiff identified an iPhone 6 in
response to Interrogatory No. 21 that he used to access the website and/or mobile application at
Case 2:16-cv-06599-JGB-FFM Document 90-9 Filed 08/31/20 Page 9of9 Page ID #:1196

SheppardMullin

Joseph Manning
August 10, 2020
Page 7

issue. Requests for Production No. 20 and 21 called for the production of this device.
Therefore, the information on this device, including how it interacted with Defendant's website
and mobile application, including its software version number, browsing history, web browser,
and screen reading software, is highly relevant to Plaintiff's claim.

As you know, shortly after Plaintiff responded to this discovery, the District Court
dismissed Plaintiff's claims on due process grounds on March 20, 2017. Nevertheless, Plaintiff
appealed that decision to the Ninth Circuit and, ultimately, obtained a reversal in an opinion from
the Ninth Circuit dated January 15, 2019.

After the case ultimately resumed in the District Court, Defendant served additional
written discovery on Plaintiff. In his response to request for production No. 34, Plaintiff states (in
part) that: “Past iPhones, models, serial numbers, and firmware versions of his previous iPhone
are no longer available to Plaintiff after he replaced it in December, 2018. Plaintiff recalls that
he had an iPhone 6 but does not recall version details.”

This is deeply troubling. Plaintiff's iPhone 6 appears to form the basis of his claim that
he was unable to access Defendant’s mobile application and/or website. As discussed above,
this device contains information that is directly relevant to Plaintiff's claims. Additionally, Plaintiff
knew that his iPhone 6 was the explicit subject of a request for production by Defendant — which
Defendant was unable to follow up on due to the fact the case was on appeal. Moreover,
Plaintiff claims to be a “tester” who brings many actions making similar allegations. As a result,
Plaintiff is undoubtedly familiar with litigation and should be well-aware of his obligations to
preserve evidence.

Therefore, Defendant would like to meet and confer with Plaintiff to determine why he
was permitted to destroy his iPhone 6. Defendant also intends to discuss any potential
resolution of this issue before bringing this to the Court’s attention, whereby Defendant intends
to seek Court guidance on the issue and all possible sanctions. Leon v. IDX Systems Corp.,
464 F3d 951, 958 (9th Cir. 2006) (sanctions for spoliation of evidence may be imposed under
the court's inherent power to manage its own affairs); Fed. R. Civ. P. 37(e).

As mentioned above, please let us know when you would like to discuss these issues.

Very truly yours,
ee | ee
\ ' . b ge

7D ech as
ph t
Gregory F. Hurley
Bradley J. Leimkuhler

Stacy M. Dominguez
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

SMRH:4823-6504-1607.1
